Exhibit 10.20.3

AMENDMENT NUMBER SIX TO CREDIT AGREEMENT

This AMENDMENT NUMBER SIX TO CREDIT AGREEMENT (this “Amendment”), dated as of
August 24, 2011 is entered into by and between JMP GROUP LLC, a Delaware limited
liability company (“Borrower”), and CITY NATIONAL BANK, a national banking
association (“Lender”), and in light of the following:

W I T N E S S E T H

WHEREAS, Borrower and Lender are party to that certain Credit Agreement, dated
as of August 3, 2006 (as amended, restated, supplemented, or otherwise modified
from time to time, the “Credit Agreement”);

WHEREAS, Borrower has requested that Lender waive the requirement under
Section 5.7 of the Credit Agreement requiring Borrower to deliver to Lender a
joinder to the Guaranty, Intercompany Subordination Agreement, Security
Agreement and Stock Pledge Agreement, together with other documents related
thereto and more particularly described in Section 5.7 of the Credit Agreement
(collectively, the “Additional Subsidiary Documents”), for Harvest Capital
Credit LLC, a Delaware corporation and any of its Subsidiaries (collectively
referred to herein as the “New Subsidiaries”);

WHEREAS, the Borrower has requested that Lender make certain amendments to the
Credit Agreement and to waive the provisions of Section 5.7 of the Credit
Agreement and the related delivery of the Additional Subsidiary Documents by the
New Subsidiaries; and

WHEREAS, upon the terms and conditions set forth herein, Lender is willing to
accommodate the Borrower’s requests.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

1. DEFINITIONS. Capitalized terms used herein and not otherwise defined herein
shall have the meanings ascribed to them in the Credit Agreement, as amended
hereby.

2. AMENDMENTS TO CREDIT AGREEMENT.

a. Section 1.1 of the Credit Agreement is hereby amended by inserting or
amending and restating, as applicable, the following definitions in their
entirety:

“EBITDA” means, with respect to Borrower and its Subsidiaries for any period,
the Net Income, minus extraordinary gains, plus extraordinary losses, interest
expense, income taxes, depreciation, amortization, other non-cash expenses,
expenses of Permitted Acquisitions not to exceed $1,500,000 per Permitted
Acquisition and $2,500,000 in the aggregate during any fiscal year, and any
non-cash charges in respect of any loan loss reserve with respect to Newco, in
each case for such period determined in accordance with GAAP.

“Final Payment Date” means August 24, 2017.

 

1



--------------------------------------------------------------------------------

“Final Revolving Commitment Termination Date” means the earlier to occur of
(a) August 24, 2013; or (b) such earlier date on which the Revolving Loans shall
become due and payable in accordance with the terms of this Agreement and the
other Loan Documents.

“Fixed Charges” means, with respect to Borrower and its Subsidiaries for any
period, the sum, without duplication, of (a) Interest Expense during such
period, (b) principal payments required to be paid in respect of Debt (other
than intercompany debt) of Borrower and its Subsidiaries during such period, and
(c) all federal, state, and local income taxes accrued for such period.

“Fixed Charge Coverage Ratio” means, with respect to Borrower and its
Subsidiaries for the twelve month period ending on any date, the ratio of
(i) EBITDA for such period minus Capital Expenditures made by Borrower and its
Subsidiaries (to the extent not already incurred in a prior period) or incurred
during such period, to (ii) Fixed Charges for such period.

“FINRA” means the Financial Industry Regulatory Authority.

“Focus Reports” means the Financial Operational Combined Uniform Single reports
filed with FINRA.

“Initial Term Loan Final Payment Date” means December 31, 2013.

“Interest Expense” means, for any period, the aggregate of the interest expense
of Borrower and its Subsidiaries (other than interest expense arising from
intercompany loans) for such period, determined on a consolidated basis in
accordance with GAAP.

“Interest Payment Date” means, in the case of Base Rate Loans, the first date of
each fiscal quarter and, in the case of LIBOR Rate Loans, the last day of the
applicable Interest Period.

“JPMAM” means Harvest Capital Strategies LLC, a Delaware limited liability
company, formerly known as JPM Asset Management LLC.

“Newco” means Harvest Capital Credit LLC, a Delaware limited liability company.

“Newco Credit Facility” means the credit facility evidenced by a credit
agreement, dated as of August 24, 2011, by and among Newco and Borrower, as
amended, restated, supplemented, or otherwise modified from time to time.”

“Newco Equity Transactions” means the sale of membership units and warrants in
Newco, pursuant to the terms described to the Lender prior to the Sixth
Amendment Effective Date.

“Original Revolving Loans” has the meaning set forth in Section 2.1A(a).

“Revolving Credit Facility Commitment” means $30,000,000.

 

2



--------------------------------------------------------------------------------

“Revolving Loan” means a loan made by Lender to Borrower pursuant to Section 2.1
of the Agreement until, if ever, such loan is converted into a term loan
pursuant to Section 2.3(e) of the Agreement. For clarity, the Initial Term Loan
shall not be deemed to be a Revolving Loan.

“Sixth Amendment” means that certain Amendment Number Six to Credit Agreement,
dated as of August 24, 2011, by and between Borrower and Lender.

“Sixth Amendment Effective Date” means the date that all of the conditions set
forth in Section 4 of the Sixth Amendment shall be satisfied (or waived by
Lender in its sole discretion).

“Sixth Amendment Fee” has the meaning set forth in Section 2.10A.

“Sublimit” means, (i) at any time the outstanding principal of the Term Loan is
$5,000,000 or greater, $55,000,000 minus the sum of the sum of (A) the
outstanding principal amount of the Term Loan plus (B) the outstanding principal
of all loans extended under the Broker/Dealer Credit Facility, and (ii) at any
time the outstanding principal of the Term Loan is less than $5,000,000, the
Revolving Credit Facility Commitment.

b. The definition of “Permitted Liens” in Section 1.1 of the Credit Agreement is
hereby amended to insert an additional clause (k) to read as follows:

“(k) Liens arising under the Newco Credit Facility in favor of Borrower.”

c. The definition of “Permitted Investments” in Section 1.1 of the Credit
Agreement is hereby amended to insert a new clause (l) to read as follows:

“(l) Investments arising under the Newco Credit Facility and Investments made by
Newco in its ordinary course of business.”

d. Section 2.1(a)(i) of the Credit Agreement is hereby amended by replacing the
reference to “Closing Date” with “Sixth Amendment Effective Date” therein.

e. Section 2.1(b) of the Credit Agreement is hereby amended by amending and
replacing such section in its entirety as follows:

“(b) In no event shall Lender be obligated to make Loans hereunder if, after
giving effect to the requested Revolving Loan, the Revolving Credit Facility
Usage would exceed the lesser of (i) Revolving Credit Facility Commitment and
(ii) the Sublimit.”

f. Section 2.1(c) of the Credit Agreement is hereby amended by amending and
replacing such section in its entirety as follows:

“(c) In the event that, at any time the Revolving Credit Facility Usage exceeds
the amount of the lesser of (i) Revolving Credit Facility Commitment and
(ii) the Sublimit, then

 

3



--------------------------------------------------------------------------------

Borrower immediately shall repay the amount of such excess to Lender to be
applied to the outstanding principal balance of the Loans.”

g. Section 2.1A(a) of the Credit Agreement is hereby amended by (i) replacing
each reference to “Final Payment Date” with “Initial Term Loan Final Payment
Date” therein and (ii) replacing the first sentence appearing therein in its
entirety as follows:

“Borrower acknowledges and agrees that the outstanding principal balance of all
Loans outstanding as of the Sixth Amendment Effective Date was equal to
$21,840,425 (the “Original Revolving Loans”) and that as of the Sixth Amendment
Effective Date the Original Revolving Loans were converted into a term loan (the
“Initial Term Loan”).”

h. Section 2.3(e) of the Credit Agreement is hereby amended by amending and
replacing such section in its entirety as follows:

“On the Final Revolving Commitment Termination Date, the outstanding principal
balance of all Revolving Loans shall be deemed converted into a single term
loan, which shall be repayable in 16 quarterly principal installments commencing
on November 1, 2013 and continuing on the first day of each fiscal quarter of
Borrower thereafter, (i) the first eight of which shall be in an amount equal to
the 3.75 percent times the outstanding principal balance of such term loan as of
the date of conversion and (ii) the second eight of which shall be in an amount
equal to the 5.00 percent times the outstanding principal balance of such term
loan as of the date of conversion, with all unpaid amounts due and payable on
the Final Payment Date.”

i. Section 2.8 of the Credit Agreement is hereby amended by inserting a new
Section 2.8(d) immediately following Section 2.8(c) as follows:

“(d) In the event that, at any time, a credit facility with commitments or loans
of $75,000,000 or more (excluding any loans made pursuant to the Newco Credit
Facility) is extended to Newco, or a transaction or series of transactions
pursuant to which Investment made by Newco are refinanced, purchased or
securitized, if any such transaction or series of transactions yields proceeds
to Newco in an aggregate amount of $75,000,000 or more, 100% of the proceeds of
such transactions shall be used to repay the outstanding principal amount of the
Obligations hereunder until paid in full with a concurrent reduction of the
Revolving Credit Facility Commitment.”

j. Article 2 of the Credit Agreement is hereby amended by inserting a new
Section 2.10A immediately following Section 2.10 as follows:

“2.10A Sixth Amendment Fee. Borrower shall pay a fee (the “Sixth Amendment Fee”)
to Lender in the amount of $50,000. The Sixth Amendment Fee shall be due and
payable on the Sixth Amendment Effective Date and shall be fully earned and
nonrefundable when paid.”

k. Section 2.11 of the Credit Agreement is hereby amended by replacing the
reference to “Closing Date” with “Sixth Amendment Effective Date” therein.

 

4



--------------------------------------------------------------------------------

l. Section 2.18(a) of the Credit Agreement is hereby amended by amending and
restating the second clause (ii) appearing therein in its entirety as follows:

“(ii) the Revolver Credit Facility Usage would exceed the lesser of
(i) Revolving Credit Facility Commitment and (ii) the Sublimit.”

m. Article 3 of the Credit Agreement is hereby amended by inserting a new
Section 3.1A immediately following Section 3.1 as follows:

“3.1A Condition Precedent to Initial Loan after the Sixth Amendment Effective
Date. The obligation of Lender to make the initial Loan hereunder on or after
the Sixth Amendment Effective Date is subject to the fulfillment, at or prior to
the time of the making of such Loan, of each of the following conditions:

a. Lender shall have received evidence that Newco has received an equity
Investment in immediately available funds equal to $15,000,000; and

b. Lender shall have received a credit agreement in substantially final form
between Borrower and Newco, in form and substance satisfactory to Lender, such
credit agreement to include a financial covenant limiting the maximum Debt to
net tangible asset value ratio of Newco to no more than 2.00:1.00, calculated in
a manner reasonably satisfactory to Lender.”

n. Section 4.10 of the Credit Agreement is hereby amended by deleting each
reference to “NASD” and replacing it with a reference to “FINRA”.

o. Section 6.1 of the Credit Agreement is hereby amended by deleting each
reference to “NASD” and replacing it with a reference to “FINRA”.

p. Section 6.1 of the Credit Agreement is hereby amended to restate clause
(o) and add new clauses (p) and (q) to read as follows:

“(o) Debt incurred by JMPCC and payable to JMPG in an aggregate principal amount
of $10,000,000;

(p) Debt incurred pursuant to the Newco Credit Facility; and

(q) a credit facility with commitments or loans (excluding any loans made
pursuant to the Newco Credit Facility) is extended to Newco; provided that, if
such Debt results in proceeds of $75,000,000, Borrower or the applicable
Subsidiary complies with the prepayment requirements set forth in
Section 2.8(d).”

q. Section 6.5 of the Credit Agreement is hereby amended to insert a new clause
(e) to read as follows:

 

5



--------------------------------------------------------------------------------

“(e) Newco and its Subsidiaries may issue dividends and distributions as
permitted under the Newco Credit Facility.”

r. Section 6.6 of the Credit Agreement is hereby amended to insert a new clause
(g) to read as follows:

“(g) Newco and its Subsidiaries may issue and sell membership interests in
connection with equity transactions.”

s. Section 6.7 of the Credit Agreement is hereby amended to insert a new clause
(e) to read as follows:

“(e) dispositions of Assets and membership interests of other equity of Newco or
its Subsidiaries in the ordinary course of business.”

t. Section 6.14(a) of the Credit Agreement is hereby amended by amending and
replacing such section in its entirety as follows:

“(a) Minimum Fixed Charge Coverage Ratio. Fail to maintain for Borrower and its
Subsidiaries a Fixed Charge Coverage Ratio, measured as of the last day of each
fiscal quarter of Borrower during such period, for each twelve month period
ending on any such date, of at least 1.25:1.00.”

u. Section 7.1 of the Credit Agreement is amended to clarify that clause (p) was
inserted in connection with Amendment Number Five to Credit Agreement to read as
follows:

“(p) If any Loan under the Broker/Dealer Credit Facility remains outstanding for
more than 30 days.”

v. Section 4.2 of the Disclosure Statement is amended to include the information
set forth on Exhibit A attached hereto.

3. REPRESENTATIONS AND WARRANTIES. Borrower hereby represents and warrants to
Lender as follows:

a. Borrower has the requisite power and authority to execute and deliver this
Amendment and the authority to perform its obligations hereunder and under the
Loan Documents to which it is a party. The execution, delivery, and performance
of this Amendment and the performance by Borrower of each Loan Document to which
it is a party (i) have been duly approved by all necessary action and no other
proceedings are necessary to consummate such transactions; and (ii) are not in
contravention of (A) any law, rule, or regulation, or any order, judgment,
decree, writ, injunction, or award of any arbitrator, court or governmental
authority binding on it, (B) the terms of its organizational documents, or
(C) any provision of any contract or undertaking to which it is a party or by
which any of its properties may be bound or affected;

 

6



--------------------------------------------------------------------------------

b. This Amendment has been duly executed and delivered by Borrower. This
Amendment will, upon its effectiveness in accordance with the terms hereof, and
each Loan Document to which Borrower is a party is the legal, valid and binding
obligation of Borrower, enforceable against Borrower in accordance with its
terms, and is in full force and effect except as such validity and
enforceability is limited by the laws of insolvency and bankruptcy, laws
affecting creditors’ rights and principles of equity applicable hereto;

c. No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein has been issued and remains in force by any Governmental
Authority against Borrower;

d. Borrower does not have any actual or potential claim or cause of action
against Lender for any actions or events occurring on or before the date hereof,
and Borrower hereby waives and releases any right to assert same;

e. No Default or Event of Default has occurred and is continuing on the date
hereof or as of the date of the effectiveness of this Amendment after giving
effect to this Amendment; and

f. The representations and warranties in the Credit Agreement and the other Loan
Documents are true and correct in all material respects (except to the extent
qualified by materiality, then such representations and warranties are true and
correct in all respects) on and as of the date hereof, as though made on such
date (except to the extent that such representations and warranties relate
solely to an earlier date).

4. WAIVER. Subject to the satisfaction of the conditions set forth in Section 5
hereof, Lender hereby waives the obligation of any Obligor to deliver (solely
with respect to the New Subsidiaries) or to cause the New Subsidiaries to
deliver the Additional Subsidiary Documents. Except as expressly set forth
herein, this Amendment shall not, by implication or otherwise, limit, impair,
constitute a waiver of, or otherwise affect the rights and remedies of Lender
under the Credit Agreement and the other Loan Documents, and shall not alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement and the other Loan
Documents, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. The waiver herein is limited to the specifics
hereof, shall not apply with respect to any Default or Event of Default, or any
other facts or occurrences other than those on which the same are based, shall
not excuse future non-compliance with the Credit Agreement or the other Loan
Documents, and, except as expressly set forth herein, shall not operate as a
waiver or an amendment of any right, power, or remedy of Lender, nor as a
consent to or waiver of any further or other matter, under the Loan Documents.
Nothing herein shall be deemed to entitle Borrower to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document in similar or different circumstances.

 

7



--------------------------------------------------------------------------------

5. CONDITIONS PRECEDENT TO THIS AMENDMENT. The satisfaction of each of the
following shall constitute conditions precedent to the effectiveness of this
Amendment and each and every provision hereof:

a. Lender shall have received this Amendment, duly executed by Borrower, and the
same shall be in full force and effect;

b. Lender shall have received a reaffirmation and consent substantially in the
form attached hereto as Exhibit B, duly executed and delivered by each
Subsidiary of Borrower that is listed on the signature pages thereof;

c. Lender shall have received such collateral documents as Lender shall
reasonably require to evidence the collateral assignment of any notes issued by
Newco to Borrower, in form and substance reasonably satisfactory to Lender, duly
executed and delivered by Borrower and Lender, and the same shall be in full
force and effect;

d. The representations and warranties in the Credit Agreement and the other Loan
Documents shall be true and correct in all respects on and as of the date
hereof, as though made on such date (except to the extent that such
representations and warranties relate solely to an earlier date);

e. No Default or Event of Default shall have occurred and be continuing as of
the date of the effectiveness of this Amendment after giving effect to this
Amendment; and

f. No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein shall have been issued and remain in force by any
Governmental Authority against Borrower.

g. All other documents and legal matters in connection with the transactions
contemplated by this Amendment shall have been delivered, executed, or recorded
and shall be in form and substance reasonably satisfactory to Lender.

6. AGREEMENTS. This Amendment has been entered into without force or duress, of
the free will of Borrower, and the decision of Borrower to enter into this
Amendment is a fully informed decision and Borrower is aware of all legal and
other ramifications of each decision. It has read and understands this
Amendment, has consulted with and been represented by independent legal counsel
of its own choosing in negotiations for and the preparation of this Amendment,
has read this Amendment in full and final form, and has been advised by its
counsel of its rights and obligations hereunder and thereunder.

7. PAYMENT OF COSTS AND FEES. Borrower shall reimburse Lender on demand for all
of its actual out-of-pocket costs, expenses, fees and charges in connection with
the preparation, negotiation, execution and delivery of this Amendment and any
documents and instruments relating hereto (which costs may include the
reasonable fees and expenses of any attorneys retained by Lender).

8. CONSTRUCTION. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF CALIFORNIA

 

8



--------------------------------------------------------------------------------

APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN THE STATE OF CALIFORNIA.

9. ENTIRE AMENDMENT; EFFECT OF AMENDMENT. This Amendment, and terms and
provisions hereof, the Credit Agreement and the other Loan Documents constitute
the entire understanding and agreement between the parties hereto with respect
to the subject matter hereof and supersedes any and all prior or contemporaneous
amendments or understandings with respect to the subject matter hereof, whether
express or implied, oral or written. Except for the amendments to the Credit
Agreement expressly set forth in Section 2, hereof, the Credit Agreement and
other Loan Documents shall remain unchanged and in full force and effect. Except
as expressly set forth herein, the execution, delivery, and performance of this
Amendment shall not operate as a waiver of or as an amendment of any right,
power, or remedy of the Lenders as in effect prior to the date hereof. The
amendments set forth herein are limited to the specifics hereof, shall not apply
with respect to any facts or occurrences (or any Subsidiary other than the New
Subsidiaries) other than those on which the same are based, shall not excuse
future non-compliance with the Credit Agreement, and shall not operate as a
consent to any further or other matter, under the Loan Documents. To the extent
any terms or provisions of this Amendment conflict with those of the Credit
Agreement or other Loan Documents, the terms and provisions of this Amendment
shall control. This Amendment is a Loan Document.

10. COUNTERPARTS; TELEFACSIMILE EXECUTION. This Amendment may be executed in any
number of counterparts, all of which when taken together shall constitute one
and the same instrument and any of the parties hereto may execute this Amendment
by signing any such counterpart. Delivery of an executed counterpart of this
Amendment by telefacsimile or electronic mail shall be equally as effective as
delivery of an original executed counterpart of this Amendment. Any party
delivering an executed counterpart of this Amendment by telefacsimile or
electronic mail also shall deliver an original executed counterpart of this
Amendment, but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Amendment.

11. EFFECT ON LOAN DOCUMENTS.

a. The Credit Agreement, as amended hereby, and each of the other Loan Documents
shall be and remain in full force and effect in accordance with their respective
terms and hereby are ratified and confirmed in all respects. Except for the
amendments to the Credit Agreement expressly set forth herein, the Credit
Agreement and other Loan Documents shall remain unchanged and in full force and
effect. The execution, delivery and performance of this Amendment shall not
operate, except as expressly set forth herein, as a modification or waiver of
any right, power, or remedy of Lender under the Credit Agreement or any other
Loan Document. The amendments set forth herein are limited to the specifics
hereof, and, except as expressly set forth herein, shall neither excuse any
future non-compliance with the Credit Agreement, nor operate as a waiver of any
Unmatured Event of Default or Event of Default.

b. Upon and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “herein”, “hereof” or words
of like import referring to the Credit Agreement, and each reference in the
other Loan Documents to “the Credit Agreement”, “thereunder”, “therein”,
“thereof” or words of like import referring to the

 

9



--------------------------------------------------------------------------------

Credit Agreement, shall mean and be a reference to the Credit Agreement as
modified and amended hereby.

c. To the extent any terms or provisions of this Amendment conflict with those
of the Credit Agreement or other Loan Documents, the terms and provisions of
this Amendment shall control. To the extent that any terms and conditions in any
of the Loan Documents shall contradict or be in conflict with any terms or
conditions of the Credit Agreement, after giving effect to this Amendment, such
terms and conditions are hereby deemed modified or amended accordingly to
reflect the terms and conditions of the Credit Agreement as modified or amended
hereby.

d. This Amendment is a Loan Document.

e. Unless the context of this Amendment clearly requires otherwise, references
to the plural include the singular, references to the singular include the
plural, the terms “includes” and “including” are not limiting, and the term “or”
has, except where otherwise indicated, the inclusive meaning represented by the
phrase “and/or”.

12. REAFFIRMATION OF OBLIGATIONS. The Borrower hereby restates, ratifies and
reaffirms each and every term and condition set forth in the Credit Agreement
and the other Loan Documents to which it is a party effective as of the date
hereof and as amended hereby. The Borrower hereby further ratifies and reaffirms
the validity and enforceability of all of the liens and security interests in
the Collateral heretofore granted, pursuant to and in connection with any Loan
Document to Lender as collateral security for the obligations under the Loan
Documents in accordance with their respective terms, and acknowledges that all
of such liens and security interests, and all Collateral heretofore pledged as
security for such obligations, continues to be and remain collateral for such
obligations from and after the date hereof, in each case except as otherwise
expressly provided in the Loan Documents.

13. SEVERABILITY. In case any provision in this Amendment shall be invalid,
illegal or unenforceable, such provision shall be severable from the remainder
of this Amendment and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered as of the date first written above.

 

BORROWER:     JMP GROUP LLC,     a Delaware limited liability company     By:  

/s/ Joseph A. Jolson

    Name:  

Joseph A. Jolson

    Title:  

President

[SIGNATURE PAGE TO AMENDMENT NUMBER SIX TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

LENDER:     CITY NATIONAL BANK,     a national banking corporation     By:  

/s/ Aaron Cohen

    Name:  

Aaron Cohen

    Title:  

Senior Vice President

[SIGNATURE PAGE TO AMENDMENT NUMBER SIX TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT A

Section 4.2 to Disclosure Statement

Additional disclosure regarding new Subsidiaries:

 

Shareholder/Member

  

Borrower/Subsidiary

  

Interest Owned

Harvest Capital Strategies LLC

   JMP Capital LLC    100% of Membership Interests

JMP Capital LLC

   JMP Credit Corporation    400,000 shares of Common stock

Bryan B. Hamm*

   JMP Credit Corporation    5,500 shares of Common stock

Craig Kitchin*

   JMP Credit Corporation    4,250 shares of Common stock

Frederick C. Passenant*

   JMP Credit Corporation    4,250 shares of Common stock

Ronald J. Banks*

   JMP Credit Corporation    2,750 shares of Common stock

Renee D. Lefebvre*

   JMP Credit Corporation    2,750 shares of Common stock

Jeremy P. Phipps*

   JMP Credit Corporation    2,500 shares of Common stock

Christopher R. Bellamy*

   JMP Credit Corporation    1,500 shares of Common stock

Shawn S. O’Leary*

   JMP Credit Corporation    750 shares of Common stock

April C. Lowry*

   JMP Credit Corporation    250 shares of Common stock

Andrew Dan Welch*

   JMP Credit Corporation    250 shares of Common stock

Eric Rader*

   JMP Credit Corporation    250 shares of Common stock

William H. Cook

   JMP Credit Corporation    5,000 shares of Common stock

JMP Credit Corporation

   Cratos Capital Partners, LLC    100% of Membership Interests

Cratos Capital Partners, LLC

   Cratos Capital Management, LLC    100% of Membership Interests

Harvest Capital Strategies LLC

   JMP Asset Management LLC    100% of Membership Interests

Cratos Capital Partners, LLC

   Cratos CDO Management, LLC    100% of Membership Interests

Cratos Capital Partners, LLC

   Cratos CLO I Holdings, LLC    100% of Membership Interests

Cratos CLO I Holdings, LLC

   Cratos CLO I Ltd.    100% Equity Interests

Harvest Capital Strategies LLC

   Harvest Capital Credit LLC    100% Membership Interests**

 

* Shareholder also holds warrants to purchase common stock of JMP Credit
Corporation.

** Percentage subject to change pursuant to Newco Equity Transactions.



--------------------------------------------------------------------------------

EXHIBIT B

REAFFIRMATION AND CONSENT

All capitalized terms used herein but not otherwise defined herein shall have
the meanings ascribed to them in (a) that certain Credit Agreement entered into
between JMP GROUP LLC, a Delaware limited liability company (“Borrower”), and
CITY NATIONAL BANK, a national banking association (“Lender”), dated as of
August 3, 2006 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), and (b) that certain Amendment Number Six
to Credit Agreement, dated as of August 24, 2011 (the “Amendment”) by and among
Borrower and Lender. The undersigned hereby (a) represents and warrants to
Lender that the execution, delivery, and performance of this Reaffirmation and
Consent are within its powers, have been duly authorized by all necessary
action, and are not in contravention of any law, rule, or regulation, or any
order, judgment, decree, writ, injunction, or award of any arbitrator, court, or
governmental authority, or of the terms of its charter or bylaws, or of any
contract or undertaking to which it is a party or by which any of its properties
may be bound or affected; (b) consents to the transactions contemplated by the
Amendment and by each amendment to any Loan Document executed on or before the
date hereof; (c) acknowledges and reaffirms its obligations owing to Lender
under any Loan Documents to which it is a party; and (d) agrees that each of the
Loan Documents to which it is a party is and shall remain in full force and
effect. Although each of the undersigned has been informed of the matters set
forth herein and has acknowledged and agreed to same, each understands that
Lender has no obligation to inform it of such matters in the future or to seek
its acknowledgment or agreement to future amendments, and nothing herein shall
create such a duty. Delivery of an executed counterpart of this Reaffirmation
and Consent by telefacsimile or electronic mail shall be equally as effective as
delivery of an original executed counterpart of this Reaffirmation and Consent.
Any party delivering an executed counterpart of this Reaffirmation and Consent
by telefacsimile or electronic mail also shall deliver an original executed
counterpart of this Reaffirmation and Consent but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Reaffirmation and Consent. This Reaffirmation and Consent
shall be governed by the laws of the State of California.

[Signature page to follow.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have each caused this Reaffirmation and
Consent to be executed as of the date of the Amendment.

 

    HARVEST CAPITAL STRATEGIES LLC,     a Delaware limited liability company    
By:  

 

    Title:  

 

[SIGNATURE PAGE TO REAFFIRMATION AND CONSENT TO

AMENDMENT NUMBER SIX TO CREDIT AGREEMENT]